DETAILED ACTION

Claim Objections
Claim 14 is objected to because of the following informalities:  the term “blow” is misspelled.  It should be “blown” for accuracy.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “blower device” in Claims 1-5, 9-11, 14, and 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, and therefore dependent Claim 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6-8 recite the limitation "the blower of Claim 5".  However, Claim 5 is a “blower device”.  Therefore, the scope of the claim is indefinite since it is unclear how these claims to a blower are further limiting and defining Claim 5.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6-8, and therefore dependent Claim 10, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6-8 are dependent on the blower of Claim 5.  However, Claim 5 is a blower device not a blower.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-7, 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaanan et al. US 2009/0038108 (hereafter Shaanan et al.).

Regarding Claim 1, Shaanan et al. anticipates:
1. A blower device (hand-held air blower) comprising: 
a housing (housing 10) having a motor (motor 18) and a fan (impeller 16) therein; 
an air tube (tubular area of housing with intake slots 12) connected to a front portion (front end 14) of the housing (Figure 3); and 
a concentrator (concentrator B) connected at an end of the air tube (at interior rim 32), the concentrator positioning an air guide surface (surface 38) within the air tube (Figures 3 and 5).  

Regarding Claim 2, Shaanan et al. anticipates:
2. The blower device of claim 1, wherein the air guide surface (surface 38) is partially inside the air tube (tubular area of housing with intake slots 12) and partially outside the air tube (Figures 3 and 5).  

Regarding Claim 3, Shaanan et al. anticipates:
3. The blower device of claim 1, wherein at least a portion of the air guide surface (surface 38) is inside the air tube (tubular area of housing with intake slots 12)(Figures 3 and 5).  

Regarding Claim 4, Shaanan et al. anticipates:
4. The blower device of claim 1, wherein at least a portion of the air guide surface (surface 38) is outside the air tube (tubular area of housing with intake slots 12)(Figures 3 and 5).  

Regarding Claim 5, Shaanan et al. anticipates:
5. The blower device of claim 1, wherein the concentrator (concentrator B) has an outer ring (hollow shell 24) that is secured to the air tube (tubular area of housing with intake slots 12)(Figures 3 and 5).  

Regarding Claim 6, Shaanan et al. anticipates:
6. The blower of claim 5, wherein the air guide surface (surface 38) is connected to the outer ring (hollow shell 24) by vanes (radially directed elements 42).  

Regarding Claim 7, Shaanan et al. anticipates:
7. The blower of claim 5, wherein the air guide surface (surface 38) is centered with respect to the air tube (tubular area of housing with intake slots 12)(Figures 3 and 5).  

Regarding Claim 10, Shaanan et al. anticipates:
10. The blower device of claim 6, wherein the two pieces are an outer ring piece (hollow shell 24) and an air guide surface piece (body 36).  

Regarding Claim 11, Shaanan et al. anticipates:
11. A concentrator attachment (concentrator B) for a blower device (hand-held air blower), the concentrator attachment comprising: 
an outer ring (hollow shell 24) adapted to be secured to the end of an air tube (tubular area of housing with intake slots 12)(Figures 3 and 5); 
a guide surface (surface 38) positioned within the outer ring and connected to the outer ring by vanes (radially directed elements 42); and 
the guide surface (surface 38) adapted to be at least partially within the air tube (Figures 3 and 5).  

Regarding Claim 14, Shaanan et al. anticipates:
14. A method of increasing the air velocity of a blower device (hand-held air blower), comprising the steps of: 
providing a concentrator (concentrator B) at an end of an air tube (tubular area of housing with intake slots 12) of a blower device (motor 18 with impeller 16), wherein the concentrator includes a guide surface (surface 38) within the air flow path (Figures 3 and 5); and 
turning on the blower device so that air is blow through the air tube, wherein prior to exiting the air tube the air is forced to move around the guide surface thus increasing its velocity (concentrator will increase velocity by reducing cross-section as shown in Figures 3 and 5).  

Regarding Claim 15, Shaanan et al. anticipates:
15. The method of increasing the air velocity of a blower device of claim 14, wherein the concentrator (concentrator B) is separate from the air tube (tubular area of housing with intake slots 12), further comprising the step of securing the concentrator to the end of the air tube prior to turning on the blower device (Paragraph [0046]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaanan et al. US 2009/0038108 (hereafter Shaanan et al.) in view of design choice.

Regarding Claim 8, Shaanan et al. teaches:
8. The blower of claim 5, where in the air guide surface (surface 38) is tear-drop shaped.  

Shaanan et al. discloses an air guide surface (surface 38) that is described as “football” shaped which is essentially a truncated tear-drop shape.  The inventor discloses that the air guide surface “can be any desired aerodynamic shape, but is shown as tear-drop shaped.”  Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, that the shape is not critical to the operation of the device, however, a designer’s preference.  That being said, it would have been obvious design choice to one with ordinary skill in the art at the time of the invention to modify the shape of air guide surface of the Shaanan et al. device to be tear-drop shaped since, as shown in Figure 3, it is merely an extension of the air guide surface as an offset of the internal surfaces of shell sections 24a and 24b toward outlet opening 44, since the Applicant has not disclosed that a tear-shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with an aerodynamic football shape. 

Regarding Claim 9, Shaanan et al. teaches:
9. The blower device of claim 5, wherein the concentrator (concentrator B) is made of two pieces (hollow shell 24 and body 36) that are threadedly connected together (see discussion below).  

	Shaanan et al. discloses in Figure 3 a cross section through the hollow shell 24 and body 36 (which forms the guide surface 38).  As evident by the use of different hatching patterns, it appears that the body 36 is formed from at least two pieces and the hollow shell is formed from a third piece.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the claimed outer ring and the guide surface are made of separate pieces as claimed.  Shaanan et al. does not disclose that the parts are threadedly connected together.  It would have been obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to configure the parts to be threadedly connected since attaching parts together using a threaded connection is common knowledge in the prior art.

Regarding Claim 12, Shaanan et al. teaches:
12. The concentrator attachment of claim 11, wherein the guide surface (surface 38) is tear-drop shaped.  

Shaanan et al. discloses an air guide surface (surface 38) that is described as “football” shaped which is essentially a truncated tear-drop shape.  The inventor discloses that the air guide surface “can be any desired aerodynamic shape, but is shown as tear-drop shaped.”  Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention, that the shape is not critical to the operation of the device, however, a designer’s preference.  That being said, it would have been obvious design choice to one with ordinary skill in the art at the time of the invention to modify the shape of air guide surface of the Shaanan et al. device to be tear-drop shaped since, as shown in Figure 3, it is merely an extension of the air guide surface as an offset of the internal surfaces of shell sections 24a and 24b toward outlet opening 44, since the Applicant has not disclosed that a tear-shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with an aerodynamic football shape. 

Regarding Claim 13, Shaanan et al. teaches:
13. The concentrator attachment of claim 11, wherein the outer ring (hollow shell 24) and the guide surface (surface 38) are made of separate pieces that are releasably connected together (see discussion below).  

	Shaanan et al. discloses in Figure 3 a cross section through the hollow shell 24 and body 36 (which forms the guide surface 38).  As evident by the use of different hatching patterns, it appears that the body 36 is formed from at least two pieces and the hollow shell is formed from a third piece.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the claimed outer ring and the guide surface are made of separate pieces as claimed.  Shaanan et al. does not disclose that the three parts are releasably connected together.  It would have been obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to configure the parts to be releasable with the motivation to allow the user to remove and clear debris from the parts to prevent the clogging of the air stream.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of blowers with air concentrating features.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723